UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1082


MICHAEL A. MCNEIL,

                Plaintiff - Appellant,

          v.

FEDERAL NETWORK SYSTEMS, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-01501-WDQ)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. McNeil, Appellant Pro Se.       Menachem Lanner, John
Edward McCann, Jr., Jessica Anna-Christina duHoffmann, MILES &
STOCKBRIDGE, PC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael A. McNeil appeals the district court’s order

dismissing his civil action filed pursuant to 15 U.S.C. § 1673

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis,

and dismiss the appeal for the reasons stated by the district

court.    McNeil v. Federal Network Sys., LLC, No. 1:13-cv-01501-

WDQ (D. Md. Jan. 22, 2014).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         DISMISSED




                                 2